Appeal from an award of compensation to claimant, the widow of deceased employee, who was employed as a route salesman by the employer and with others was instructed to attend a dinner and demonstration of rug cleaning at a factory in Jamaica, Long Island. Transportation was to be furnished to and from said dinner and demonstration. While being transported back to his home an accident occurred causing his death. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.